EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 17 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product comprising extracting from a natural language document using a natural language concept analyzer a set of natural language concepts, an input concept in the set of natural language input concepts comprising a natural language idea conveyed in text of the natural language document, generating using a query generation model a query corresponding to the set of natural language input concepts, the query comprising a regular expression representative of text to be searched for within a natural language corpus, generating using the query generation model a second query corresponding to the set of natural language input concepts, the second query including a synonym for a word within the query, extracting from a set of natural language results using the natural language concept analyzer a set of natural language output concepts, the second query including a synonym for a word within the query, extracting from the set of natural language results using the natural language concept analyzer a set of natural language output concepts, a result in the set of natural language results comprising a portion of narrative text within the natural language corpus, the result identified by searching the natural language corpus using the query and the second query, scoring using the set of natural language input concepts and the set of natural language output concepts the input concept as a novelty concept, the scoring resulting in a score, the score denoting a degree to which the input concept is external to a boundary defined by the set of 
Applicants’ invention is directed to generating novel concepts from a set of documents, where these novel concepts are scored.  Generally, determining novel concepts in documents from a search query appears to be an inverse procedure to using a standard search query for determining concepts in documents that are similar to the concepts in the query.  Beller et al. (U.S. Patent Publication 2017/0228434) is maintained to disclose this feature of searching documents using queries for novel concepts.  Applicants’ ‘regular expression’ can be broadly construed as simply another term for a search query.  Moreover, it is known in the prior art to provide expansions of searches using synonyms.  However, the prior art of record does not reasonably disclose an additional feature in combination of iterating a modification of a search query when a novelty score is below a threshold score.  Byron et al. (U.S. Patent Publication 2017/0322939) is representative prior art teaching a determination of an effectiveness of an answer to a search query by comparing a relevance score to a threshold.  Byron et al., ¶[0052], briefly teaches expanding search queries using synonyms, but at least does not clearly provide that a second or third query is generated when a score is below a threshold.  
The Specification, ¶[0015] - ¶[0020], states an objective of better addressing an adequate solution for a need to determine whether and to what degree information 
Applicants’ Specification, ¶[0090], expressly states that a computer readable storage medium is not be construed as being a transitory signal per se.  Claims 8 to 10, 12 to 13, and 15 to 16, directed to a computer-readable storage device, then, represent patent-eligible subject matter under 35 U.S.C. §101, when construed in light of the Specification, even if these claims do not include a limitation of “non-transitory”.     
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 8, 2021